IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-40506
                          Conference Calendar


MARTIN R. GUERRERO, JR.,

                                           Petitioner-Appellant,

versus

JONATHAN DOBRE, Warden,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:01-CV-72
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Martin Guerrero, federal prisoner # 43281-080, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging his life sentence for conspiracy to possess with

intent to distribute cocaine and heroin and attempted possession

with intent to distribute cocaine.    Guerrero has also filed a

motion for an en banc hearing.    Guerrero’s motion is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40506
                                -2-

     Guerrero argues that the “savings clause” of 28 U.S.C.

§ 2255 violates the Suspension Clause, prohibiting him from

successfully bringing a 28 U.S.C. § 2241 petition.   Guerrero’s

claim is without merit.   The savings clause of 28 U.S.C. § 2255

does not violate the Suspension Clause.   See Reyes-Requena

v. United States, 243 F.3d 893, 901 n.19 (5th Cir. 2001).

Accordingly, the judgment of the district court is AFFIRMED.